 Case 2:19-cv-00310-JRG Document 29 Filed 02/12/20 Page 1 of 6 PageID #: 135



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

GREE, INC.,                                      §
                                                 §
               Plaintiff,                        §       Case No.: 2:19-cv-00310-JRG-RSP
                                                 §
       v.                                        §
                                                 §       JURY TRIAL DEMANDED
SUPERCELL OY,                                    §
                                                 §
               Defendant.                        §


            JOINT MOTION TO AMEND THE DOCKET CONTROL ORDER

       Plaintiff GREE, Inc. and Defendant Supercell Oy (collectively, the “Parties”) respectfully

file this Joint Motion to Amend the Docket Control Order pursuant to the Court’s January 28,

2020, Scheduling Conference. At this Court’s Scheduling Conference on January 28, 2020, this

Court set all deadlines for the 19-cv-310 and 19-cv-311 cases on the same track, with the exception

of the claim term exchanges, discovery cut off, claim construction briefing, the Markman Hearing,

and disclosure of Opinions of Counsel, which were scheduled approximately three to four days

apart between the two cases. Further, the Court set the trial in this case for March 1, 2021 in both

matters. The Parties hereby respectfully request that the 19-cv-310 case be placed upon the same

schedule as the 19-cv-311 case, that the parties be permitted to conduct a consolidated Markman

Hearing for the two cases on the date as set forth in the 19-cv-311 case, and that the trial in both

cases be reset to begin March 22, 2021 or later. There is good cause to amend the Docket Control

Order to align the schedule of the 19-cv-310 case with the 19-cv-311 case and reset the trial date

because doing so would conserve party and judicial resources and would streamline the

proceedings. Moreover, Lead Counsel and Co-Counsel for GREE, Inc., Steven D. Moore and

Taylor Pfingst, both have a previously scheduled trial in a matter captioned: Aqua Lighting
 Case 2:19-cv-00310-JRG Document 29 Filed 02/12/20 Page 2 of 6 PageID #: 136



Technologies, LLC v. Zodiac Pool Systems, LLC, 19-cv-01719, pending in the Southern District

of California. The trial in that matter is scheduled to begin on March 2, 2021 and thus conflicts

with the March 1, 2021 date set for trial in this matter. Therefore, good cause exists to amend the

Docket Control Order in this case to reset the trial date as well.

       The parties have conferred and respectfully request that the dates set forth in the Docket

Control Order be adjusted to (1) align with those dates set forth in the schedule for the 19-cv-311

case, (2) that certain other non-asterisk dates relating to the service of Supercell’s invalidity and

subject-matter eligibility contentions and exchange of claim terms be moved, consistent with

agreement reached between the parties, and that (3) the trial date be moved to March 22, 2021 or

later, at the Court’s convenience, to accommodate conflicting trial dates in other matters for

counsel for GREE, Inc. as set forth above.

       The Parties have conferred and agreed upon all other provisions of the Docket Control

Order and hereby jointly move to amend the Docket Control Order to set new dates consistent with

the above as set forth in the Amended Docket Control Order, a copy of which is attached hereto

for the Court’s entry.

Dated: February 12, 2020                             Respectfully submitted,

                                                      /s/ Steven D. Moore
                                                     Melissa R. Smith
                                                     (Texas State Bar No. 24001351)
                                                     GILLAM & SMITH LLP
                                                     303 S. Washington Ave.
                                                     Marshall, Texas 75670
                                                     Telephone: (903) 934-8450
                                                     Facsimile: (903) 934-9257
                                                     Email: melissa@gillamsmithlaw.com




                                                -2-
Case 2:19-cv-00310-JRG Document 29 Filed 02/12/20 Page 3 of 6 PageID #: 137



                                      Steven D. Moore
                                      (CA Bar No. 290875)
                                      Taylor Pfingst
                                      (CA Bar No. 316516)
                                      KILPATRICK TOWNSEND &
                                      STOCKTON LLP
                                      Two Embarcadero Center, Suite 1900
                                      San Francisco, CA 94111
                                      Telephone:      415 576 0200
                                      Facsimile:      415 576 0300
                                      Email: smoore@kilpatricktownsend.com
                                      Email: tpfingst@kilpatricktownsend.com

                                      Norris P. Boothe
                                      (CA Bar No. 307702)
                                      KILPATRICK TOWNSEND &
                                      STOCKTON LLP
                                      1080 Marsh Road
                                      Menlo Park, CA 94025
                                      Telephone: 650-326-2400
                                      Facsimile: 650-326-2422
                                      Email: skolassa@kilpatricktownsend.com
                                      Email: wmosley@kilpatricktownsend.com
                                      Email: nboothe@kilpatricktownsend.com

                                      John C. Alemanni
                                      (NC Bar No. 22977)
                                      Taylor Higgins Ludlam
                                      (NC Bar No. 42377)
                                      KILPATRICK TOWNSEND &
                                      STOCKTON LLP
                                      4208 Six Forks Road
                                      Raleigh, NC 27609
                                      Telephone: (919) 420-1700
                                      Facsimile: (919) 420-1800
                                      Email: jalemanni@kilpartricktownsend.com
                                      Email: tludlam@kilpatricktownsend.com

                                      Michael T. Morlock
                                      (GA Bar No. 647460)
                                      1100 Peachtree Street, NE
                                      Suite 2800
                                      Atlanta, Georgia 30309
                                      Telephone:      (404) 815-6500
                                      Facsimile:      (404) 815-6555
                                      Email: mmorlock@kilpatricktownsend.com

                                      Alton L. Absher III
                                      (NC Bar No. 36579)


                                   -3-
Case 2:19-cv-00310-JRG Document 29 Filed 02/12/20 Page 4 of 6 PageID #: 138



                                      1001 West Fourth Street
                                      Winston-Salem, NC 27101
                                      Telephone:     (336) 607-7300
                                      Facsimile:     (336) 607-7500
                                      Email: aabsher@kilpatricktownsend.com


                                      Attorneys for Plaintiff GREE, Inc.




                                   -4-
Case 2:19-cv-00310-JRG Document 29 Filed 02/12/20 Page 5 of 6 PageID #: 139



                                       /s/Geoffrey Robert Miller
                                      Geoffrey Robert Miller
                                      (Texas State Bar No. 24094847)
                                      FENWICK & WEST LLP
                                      902 Broadway, Suite 14
                                      New York, NY 10021
                                      Telephone: 650.988.8500
                                      Facsimile: 650.938.5200
                                      Email: gmiller@fenwick.com

                                      Michael J. Sacksteder (Admitted E.D. Texas)
                                      Bryan A. Kohm (Admitted E.D. Texas)
                                      FENWICK & WEST LLP
                                      555 California Street
                                      San Francisco, California 94104
                                      Telephone: 415.875.2300
                                      Facsimile: 415.281.1350
                                      Email: msacksteder@fenwick.com
                                      bkohm@fenwick.com

                                      Jessica M. Kaempf (Admitted E.D. Texas)
                                      FENWICK & WEST LLP
                                      1191 Second Ave., 10th Floor
                                      Seattle, Washington 98101
                                      Telephone: 206.389.4510
                                      Facsimile: 206.389.4511
                                      Email: jware@fenwick.com
                                      jkaempf@fenwick.com

                                      Deron R Dacus
                                      Shannon Marie Dacus
                                      The Dacus Firm, PC
                                      821 ESE Loop 323
                                      Suite 430
                                      Tyler, TX 75701
                                      Telephone: 903.705.1117
                                      Facsimile: 903.581.2543
                                      ddacus@dacusfirm.com
                                      sdacus@dacusfirm.com

                                      Attorneys for Defendant Supercell Oy




                                   -5-
Case 2:19-cv-00310-JRG Document 29 Filed 02/12/20 Page 6 of 6 PageID #: 140



                             CERTIFICATE OF SERVICE

      I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served on February 12, 2020, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3).

                                                 /s/ Steven D. Moore
                                                 Steven D. Moore




                                           -6-
